In an action to foreclose a mortgage in which a receiver had been appointed, the order confirmed the intermediate account of the receiver, fixed the amount of his commissions and directed payment to the attorney for the receiver of $1,000 counsel fees. The appeal is taken from only that part of the order fixing the counsel fees of the receiver’s attorney. Order modified by reducing the counsel fees to $500 on the ground that the amount allowed is excessive; and as so modified, the order is affirmed, without costs. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.